Citation Nr: 0500660	
Decision Date: 01/11/05    Archive Date: 01/19/05

DOCKET NO.  02-03 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claims of service connection for lumbar strain and 
degenerative disc disease of the lumbar spine.

2.  Entitlement to service connection for degenerative disc 
disease of the cervical spine.

3.  Entitlement to service connection for fibromyalgia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1974 to 
May 1975.

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan, which reopened the claim of service connection for 
lumbar strain and degenerative disc disease of the lumbar 
spine, but denied the claim on the merits.  Irrespective of 
the RO's action, the Board must decide whether the veteran 
has submitted new and material evidence to reopen the claim 
of service connection for lumbar strain and degenerative disc 
disease of the lumbar spine.  Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  The RO in the October 2001 rating decision 
also denied the claims of service connection for degenerative 
disc disease of the cervical spine, and fibromyalgia.  

In August 2004, the veteran testified before the undersigned 
Veterans Law Judge at a Board hearing at the RO.  The veteran 
waived RO consideration of additional evidence submitted at 
the Board hearing.

The issues of service connection for lumbar strain, 
degenerative disc disease of the lumbar spine, degenerative 
disc disease of the cervical spine, and fibromyalgia are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.




FINDINGS OF FACT

1.  In February 1995, the RO denied the claim of service 
connection for a low back disorder.  The veteran was notified 
of this decision, but did not file an appeal.  Thus, the 
decision is now final.

2.  Evidence received since the final February 1995 RO 
decision is neither cumulative nor redundant, and raises a 
reasonable possibility of substantiating the claim of service 
connection for a low back disorder.


CONCLUSIONS OF LAW

1.  The February 1995 RO decision denying the claim of 
service connection for a low back disorder is final.  
38 U.S.C.A. §§ 5108, 7105 (West 2002). 

2.  The evidence received subsequent to the final February 
1995 RO decision is new and material, and the claim of 
service connection for a low back disorder, to include a 
lumbar strain and degenerative disc disease of the lumbar 
spine is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2003); 
38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The RO in February 1995 denied the claim of service 
connection for a low back disorder finding that there was no 
evidence that the veteran had a back disorder which was 
incurred in or aggravated by service.  The veteran did not 
appeal the adverse determination and as a result the decision 
is final.  38 U.S.C.A. § 7105.

Although the February 1995 RO decision is final, if new and 
material evidence is presented or secured with respect to a 
claim that has been disallowed, VA shall reopen the claim and 
review the former disposition of the claim.  38 U.S.C.A. §§  
5108, 7105; 38 C.F.R. § 3.156(a); Manio v. Derwinski, 1 Vet. 
App 145 (1991).  

The Board notes that 38 C.F.R. § 3.156 was amended, and that 
the standard for finding new and material evidence has 
changed as a result.  66 Fed. Reg. 45,620, 45,630 (August 29, 
2001) (codified at 38 C.F.R. § 3.156(a)).  With respect to 
applications to reopen finally denied claims, the amendments 
at 38 C.F.R. § 3.156(a), the second sentence of 38 C.F.R. § 
3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii) redefine "new and 
material evidence" and "the duty to assist." These 
amendments were made effective as of the date of publication 
(August 29, 2001) and only apply to applications to reopen 
filed on or after August 29, 2001.  Because the veteran's 
application to reopen was filed in November 2000, the new 
regulations do not apply.

According to the applicable VA regulations, "new and 
material evidence" means evidence not previously submitted 
to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  

Evidence received since the final February 1995 RO decision 
includes medical reports dated from 2000 to 2004 which show 
diagnoses of lumbar strain and degenerative disc disease of 
the lumbar spine.  The evidence is new because it was not 
previously of record.  The evidence is also material because 
it bears directly and substantially upon the issue of service 
connection, and is so significant that it must be considered 
in order to fairly decide the merits of the claim.  
Accordingly, the Board finds that the evidence submitted 
since the final 1995 RO decision is both new and material.  
Therefore, the claim of service connection for a low back 
disorder is reopened.

The Board has considered the veteran's application to reopen 
his claim with respect to the Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. §§ 5100 et. seq. (West 2003).  
Given the favorable outcome as noted above, no conceivable 
prejudice to the veteran could result from this adjudication.  
See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  Thus, the 
additional delay in the adjudication of this issue, which 
would result from a remand solely to allow the RO to apply 
the VCAA, would not be justified.


ORDER

New and material evidence has been submitted to reopen the 
claim of service connection for a low back disorder, to 
include a lumbar strain and degenerative disc disease of the 
lumbar spine, and to this extent, the appeal is granted.


REMAND

In addition to the claim of service connection for a low back 
disorder, the veteran has also filed claims of service 
connection for degenerative disc disease of the cervical 
spine, and fibromyalgia.  In support of all of her claims, 
the veteran contends that since service, she has suffered 
from back problems and fibromyalgia.  Specifically, she 
reports pain and swelling in her low back and spine, as well 
as the right side of her pelvic bone.  She also reports 
muscle spasms, and a knot in the center of her back.  She 
notes that she has trouble walking, bending, stooping, and 
sitting.  She asserts that she feels like her right side is 
shutting down on her, making daily living very difficult.  In 
the August 2004 hearing, the veteran testified that a pre-
service back injury resulted in a torn spleen with no 
permanent residuals, and that at the time of entry into 
service, her back was asymptomatic.  The veteran further 
testified that she was treated for endometriosis in service, 
which along with the restlessness from her back condition, 
resulted in her present fibromyalgia.
 
Upon review of the record, the Board finds that the evidence 
is insufficient to decide the service connection issues with 
any certainty.

Lumbar Strain and Degenerative Disc Disease of the Lumbar 
Spine

The veteran is claiming that her current low back disorder is 
the result of an in-service injury.  The service medical 
records show the veteran's report in March 1975 that on two 
occasions she had fallen down some steps while at home for 
the weekend, and had residual back pain.  A March 1975 
treatment record shows muscular trauma to the back.  A March 
1975 radiograph report shows a normal lumbar sacral spine 
exam.  An April 1975 physical profile serial report shows the 
veteran's chronic low back pain was severe enough to preclude 
world-wide duty.  Around the time of discharge from service 
in May 1975, the veteran was examined for recurrent back pain 
and reported being kicked in the back prior to service.  

A July 1993 private chiropractic report shows diagnosis of 
lumbar subluxation and lumbar neuritis, as well as evidence 
of disc degeneration of the lumbar spine.  A July 2000 
private bone mineral density report shows findings consistent 
with osteoporosis in the upper lumbar spine and osteopenia in 
the lumbar spine.  A September 2000 private treatment report 
shows lower back pain, most likely mechanical secondary to 
musculoskeletal etiology and right sacroiliac joint 
dysfunction.  A private MRI report in November 2000 shows 
degenerative disc disease of the lumbar spine.  An April 2001 
radiology report shows mild lumbar scoliosis.  A March 2004 
private MRI report shows spondylosis in the lumbar area.

The question that needs to be resolved before a determination 
of service connection can be made is whether the veteran's 
current low back disorders, including lumbar strain and 
degenerative disc disease of the lumbar spine had its onset 
in service.  This is a medical question, and where the 
determinative issues involve medical causation or diagnosis, 
competent medical evidence is needed.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).

Thus, the Board finds that a medical examination is 
necessary.  A review of the file shows that the veteran has 
never been afforded an appropriate VA examination for the 
purposes of securing the requisite medical opinion.  Under 
the duty to assist provisions of the VCAA, the VA has the 
duty to secure an examination or opinion if there is 
competent evidence of record that the claimant has a current 
disability, which may be associated with service, but the 
record does not contain sufficient medical evidence to make a 
decision on this claim.  38 U.S.C.A. § 5103A(d).  



Degenerative Disc Disease of the Cervical Spine

The veteran also filed a claim of service connection for 
degenerative disc disease of the cervical spine, asserting 
that her present cervical disorder is due to an in-service 
back injury.

A July 1993 private chiropractic report shows diagnosis of 
cervical subluxation and cervical disc degeneration.  An 
August 2000 private treatment report shows cervical 
spondyloarthropathy and discogenic disease.  A private MRI 
report in September 2000 shows moderate degenerative changes 
in the mid and lower cervical spine.  An October 2000 private 
treatment report shows a diagnosis of possible cervical 
radiculitis secondary to cervical degenerative disc disease 
and spondylosis.  A November 2000 private MRI report shows 
degenerative disc disease of the cervical spine.  In February 
2001, a private cervical spine MRI report shows mild 
predominantly central canal stenoses at C3-C4, C5-C6 at C6-
C7.  A May 2001 private bone scan with blood pool imaging 
report shows mild degenerative changes in the lower cervical 
spine.  

A private treatment report in January 2004 shows moderate 
discogenic disease with spondyloarthropathy.  A February 2004 
private treatment report shows cervical spondylosis in the 
lower cervical spine.  A March 2004 MRI report shows mild 
spondylosis in the cervical area.  

The question that needs to be resolved before a determination 
of service connection can be made is whether the veteran's 
current cervical spine disorder is related to any incident of 
service, to include the reported back injuries in service.  
This is a medical question, and where the determinative 
issues involve medical causation or diagnosis, competent 
medical evidence is needed.  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  

The record does not contain sufficient medical evidence to 
make a decision on this claim.  Thus, the Board finds that a 
medical examination is necessary under the duty to assist 
principles.  38 U.S.C.A. § 5103A(d).

Fibromyalgia

Pertaining to the claim of service connection for 
fibromyalgia, the veteran asserts that treatment she received 
for endometriosis in service, along with the restlessness 
from her back condition, resulted in her present 
fibromyalgia.

The service medical records show a diagnosis of pelvic 
endometriosis during a January 1975 laparoscopy.  At that 
time, the examiner decided to stop the surgery and treat the 
endometriosis symptomatically.  A May 1975 examination report 
shows the veteran's notation of a pre-service surgery to have 
an ovarian cyst removed. 

An October 2000 examination report shows a long history of 
myofascial pain and fibromyalgia.  On a November 2000 private 
examination report, a neurosurgeon noted somatic complaints 
of pain likely due to her known diagnosis of fibromyalgia.

In order to decide the claim of service connection for 
fibromyalgia, the Board needs to determine whether the 
veteran's fibromyalgia is related to any incident of service.  
This is a medical question, and where the determinative 
issues involve medical causation or diagnosis, competent 
medical evidence is needed.  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  

The record does not contain sufficient medical evidence to 
make a decision on this claim.  Thus, the Board finds that a 
medical examination is necessary under the duty to assist 
principles.  38 U.S.C.A. § 5103A(d).

Thus, to ensure that VA has met its duty to assist the 
veteran in developing the facts pertinent to the claim and to 
ensure full compliance with due process requirements, the 
case is REMANDED to the AMC for the following development:

1.  The AMC should schedule the veteran 
for appropriate VA examination(s) to 
determine the nature, etiology, severity, 
and date of onset of fibromyalgia and all 
current back and neck disorders, to 
include lumbar strain, degenerative disc 
disease of the lumbar spine, and 
degenerative disc disease of the cervical 
spine.  The examiner should list all 
disabilities of the cervical and lumbar 
spine.  The examiner should also address 
the following:  

A.  Provide a complete rationale 
based on sound medical principles, 
review of the claim file and 
examination findings as to whether 
the veteran entered service with a 
chronic back disorder.  If the 
examiner finds that the veteran 
entered service with a chronic back 
disorder, he or she should determine 
whether there was a permanent 
increase in severity of the 
veteran's pre-service back 
disability; and if so, was such 
increase beyond natural progress.  

B.  If it is determined that there 
are no medical principles to support 
a finding that the veteran's back 
disorder, including lumbar strain 
and degenerative disc disease of the 
lumbar spine, existed prior to 
service, the physician should state 
whether it is at least as likely as 
not that the veteran's current back 
disorder is related to her falls in 
service or to the complaints of back 
pain in service.   

C.  Pertaining to the claim of 
service connection for a cervical 
spine disorder, the examiner should 
give an opinion based on examination 
findings, historical records, and 
medical principles, as to the 
etiology of the veteran's current 
cervical spine disorder, including 
the likelihood that it was medically 
caused by any incident of service.  
In this regard, the examiner should 
address whether any cervical spine 
disorder found is related to the 
falls in service or to the back 
complaints in service.

D.  With respect to the claim of 
service connection for fibromyalgia, 
the examiner should state whether 
the veteran currently has 
fibromyalgia and if so whether it is 
due to any incident of service, 
including treatment for 
endometriosis or back complaints in 
service.  

It is imperative that the examiner 
reviews the evidence in his claims 
folder, including a complete copy of this 
REMAND.  All necessary tests and clinical 
studies must be accomplished, and all 
clinical findings must be reported in 
detail.  A complete written rationale for 
all opinions made must be provided.  If 
any requested opinion cannot be provided, 
that fact should be noted and the AMC 
should explain in detail why securing the 
opinion is not possible.  The examination 
report should be typed.  

3.  The veteran is hereby notified that 
it is her responsibility to report for 
all examinations, to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.    38 C.F.R. 
§§ 3.158, 3.655 (2004).  In the event 
that the veteran does not report for the 
aforementioned examination, documentation 
should be obtained which shows that 
notice of the scheduled examination was 
sent to the last known address.  It 
should also be indicated whether any 
notice that was sent was returned as 
undeliverable.  

4.  After undertaking any other 
development deemed essential in addition 
to that specified above, the AMC should 
re-adjudicate the veteran's claims.  If 
any benefit sought on appeal remains 
denied, the veteran should be provided a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must notify the 
veteran of all relevant actions taken on 
his claim for benefits, and summarize 
the evidence and discussion of all 
pertinent regulations.  An appropriate 
period of time should be allowed for 
response.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
K. Osborne
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


